Title: To George Washington from George Mason, 5 April 1785
From: Mason, George
To: Washington, George



Dear Sir
Gunston-Hall April 5th 1785.

I have broach’d four or five Hogsheads of Cyder, & filled Your Bottles with what we thought the best; tho’ the Difference

in any of it is hardly distinguishable, all I now have being made of the Maryland red streak, & managed in the same Manner. I hope it will prove good, tho’ my Cyder this Year is not so clear & fine, as it generally has been; from what Cause I don’t know, unless that I ground my Apples last Fall rather later than usual. As the Cyder in the Bottles will not ripen, fit for use, ’til late in May, I have also filled a Barrel, out of the same Hhd which I beg Your Acceptance of. If You use it out of the Barrel, You will find it (as all sweet Cyder is) much more grateful to the Stomach, by having a little Ginger grated upon it.
I beg pardon for having forgot the Water-Melon Seed; & now send it by the Bearer. I was a good deal alarm’d two or three Days ago, by the Gout in my Stomach; which after giving me a very uneasy Night, has gone off again, as it has done several times this Winter, without getting into my Feet; and until it does, I have little Hopes of recovering a tollerable State of Health; so that, notwithstanding the extream pain I know a regular Fit must bring with it, I most heartily wish for one.
Mrs Mason & the Family here  join in their Compliments to You, Your Lady, and Miss Bassett, with Dear Sir Your affecte & obdt Sert

G. Mason

